Citation Nr: 0103422	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability. 

4.  Entitlement to an initial compensable evaluation for low 
back disability. 

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae. 

6.  Entitlement to an initial compensable evaluation for 
inflammatory tinea pedis of the left foot.

7.  Entitlement to an initial compensable evaluation for 
tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In November 2000, the veteran testified before the 
undersigned Board member at a hearing at the New Orleans, 
Louisiana RO. 

The issues of entitlement to service connection for hearing 
loss disability and an initial compensable evaluation for 
tinnitus are decided herein, while the other issues on appeal 
are addressed in the remand at the end of this action.





FINDINGS OF FACT

1.  The auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is not 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies are not 26 decibels or greater; and speech 
recognition scores are not less than 94 percent.  

2.  The veteran's tinnitus was not persistent during the 
period prior to June 10, 1999; recurrent tinnitus has been 
present during the period from June 10, 1999. 


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.385 (2000).

2.  The veteran's tinnitus warrants a noncompensable 
evaluation prior to June 10, 1999, and a 10 percent 
evaluation from June 10, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that all pertinent records have been obtained 
and that the veteran was provided a VA audiological 
examination in December 1998.  The facts relevant to the 
issues decided herein have been properly developed, and there 
is no outstanding evidence which should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding these 
issues without first affording the RO an opportunity to 
consider his claims in light of the VCAA.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service. 38 U.S.C.A. § 1110. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The veteran maintains that he has hearing loss related to 
acoustic trauma during service.  

The veteran's service medical records contain no evidence of 
hearing loss disability for VA purposes, and there is no 
other medical evidence of record showing that the veteran was 
found to have hearing loss disability for VA purposes.

A December 1998 VA audiological examination reflects hearing 
loss in the following pure tone thresholds:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
15
15
20
15
16
LEFT
15
15
20
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

On VA examination in December 1998, the veteran was diagnosed 
with normal hearing in both ears. 

In view of the December 1998 VA examination report indicating 
that the veteran does not have hearing loss disability for VA 
purposes and the absence of any other competent evidence of 
this disability, the Board must conclude that the 
preponderance of the evidence is against this claim.

The veteran is also seeking a compensable evaluation for 
tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection for tinnitus with a noncompensable 
evaluation was granted, effective August 11, 1997, in the 
December 1998 rating decision appealed by the veteran.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increased in disability rating is at 
issue, present level of disability is of primary importance) 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the criteria in effect prior to June 10, 1999, 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma warranted a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Under the 
criteria effective from June 10, 1999, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2000).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

Service medical records do not contain evidence of tinnitus.  
The earliest post service medical evidence of tinnitus is the 
report of a December 1998 VA examination which shows that the 
veteran reported that that his tinnitus was mild and 
occasional.  Although the veteran testified at the November 
2000 hearing before the undersigned that his tinnitus is 
constant, there is no medical evidence or statement by the 
veteran describing the veteran's tinnitus during the period 
prior to June 10, 1999, as more than occasional.  Under the 
criteria in effect prior to June 10, 1999, occasional 
tinnitus warranted a noncompensable evaluation.  Therefore, 
the disability warrants a noncompensable evaluation during 
that period.  

However, the liberalizing criteria authorizing a 10 percent 
evaluation for recurrent tinnitus are applicable to the 
evaluation of the veteran's tinnitus from June 10, 1999.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, a 10 percent evaluation is warranted from June 10, 
1999.

The Board has also considered whether the veteran's tinnitus 
claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  The record reflects that the veteran has not 
required hospitalization for the disability and the 
manifestations of the disability are not unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated under the schedular criteria.  
Therefore, the Board finds that the criteria for submission 
for an extra- schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 

Entitlement to a compensable evaluation for tinnitus during 
the period prior to June 10, 1999, is denied.

Entitlement to a 10 percent evaluation for tinnitus, 
effective June 10, 1999, is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

As noted above during the pendency of the appellant's appeal 
but after the veteran's claims were most recently considered 
by the RO, the VCAA was signed into law.  became law.  This 
liberalizing legislation is also applicable to the 
appellant's remaining claims.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). 

The veteran contends that he has a left knee disorder which 
had its onset during service.  He also maintains that his 
right knee disorder, low back disorder, pseudofolliculitis 
barbae, and inflammatory tinea pedis of the left foot are 
more severely disabling than that reflected by the currently 
assigned evaluations.

The record reflects that the RO has denied the veteran's 
claim for service connection for a left knee disorder as not 
well grounded.  Although the RO provided the veteran with a 
VA orthopedic examination in November 1998, which disclosed 
patellofemoral pain syndrome in the left knee, the 
examination report is not adequate for the purpose of 
adjudicating the veteran's claim for service connection for a 
left foot disability because it does not include an opinion 
concerning the etiology of the veteran's left knee 
disability.  

In addition, the veteran has maintained that he is entitled 
to higher evaluations for his service-connected left knee and 
low back disabilities because of pain.  In this regard, the 
left knee and low back disabilities were most recently 
examined by VA in November 1998.  The examiner did not 
provide an adequate assessment of the functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2000) and DeLuca v. Brown, 8 Vet. App. 202 (1999).  

During the November 2000 hearing, the veteran indicated that 
his skin conditions of the left foot and face would flare up 
and become itchy and scaly.  With regards to his left foot, 
he maintains that it would occasionally swell and blister.  
He related that when the scabs fell off, a white liquid would 
ooze out.  He related that he used an anti-itch lotion on his 
left foot on a daily basis.  In light of the veteran's 
testimony of flare-ups regarding his skin condition of the 
face and left foot, a VA examination should be scheduled for 
a time when they are most likely to be symptomatic.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should secure all treatment 
reports dating from March 1999 from 
the VA Medical Center in New 
Orleans, Louisiana. 

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected right knee and low 
back disorders and any current left 
knee disorder.  Any necessary tests 
or studies, including X-rays, should 
be conducted.  The claims file must 
be made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any current 
left knee disorder is etiologically 
related to the veteran's active 
service.  A complete rational for 
all opinions expressed must be 
provided.  The examination report 
must be typed.

With respect to the veteran's 
service-connected right knee and low 
back disorders, the examiner should 
describe all symptomatology 
specifically due to each disability, 
to include any locking, subluxation 
or instability.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected right knee and 
low back disorders on the veteran's 
ability to work.  

4.  The RO also should arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current severity of 
his tinea pedis of the left foot and 
pseudofolliculitis barbae.  The 
examination should, if possible, be 
conducted during an active stage of 
the veteran's service-connected skin 
disabilities.  Any special 
diagnostic studies deemed necessary 
should be performed, and photographs 
depicting the pseudofolliculitis 
barbae should be taken.  The 
examiner should identify the 
specific areas involved and the 
extent of any exfoliation, 
exudation, or itching involved.  The 
examiner should also indicate to 
what extent, if any, there is 
disfigurement of the veteran's face 
as a result of service-connected 
pseudofolliculitis barbae.  The 
examiner should also comment on the 
frequency and duration of any flare-
ups of the service-connected skin 
disorders of the left foot and face.  
The rationale for all opinions 
expressed should also be provided.  
The claims file, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The examination report must be 
typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA  

6.  Then, the RO should readjudicate 
the issues on appeal, to include 
consideration of Fenderson v. West, 
12 Vet. App. 119 (1999) with regards 
to evaluating the service-connected 
disorders on appeal.  In 
readjudicating the claim for higher 
initial evaluations for service-
connected right knee and low back 
disorders, the RO should consider 
the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

7.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



